MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                      Oct 08 2015, 9:01 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
P. Stephen Miller                                        Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Keith T. Gardon,                                         October 8, 2015
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         02A03-1503-CR-104
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1411-f3-19



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-104| October 8, 2015         Page 1 of 5
                                             Case Summary
[1]   Keith Gardon appeals his conviction for Level 3 felony robbery. We affirm.


                                                     Issue
[2]   Gardon raises one issue, which we restate as whether there was sufficient

      evidence to support his robbery conviction.


                                                     Facts
[3]   On November 12, 2014, Gardon, Jeremiah Breit, and another man known as

      Miko met at the Mission on Superior Street in Fort Wayne. According to Breit,

      they “initially set out to commit some crime, but [they] didn’t know exactly

      what.” Tr. p. 60. The men went to the library, where free food and clothes

      were being distributed, and got coats. They made their way to a restaurant

      parking lot, where they looked in cars for items to steal and checked for

      unlocked doors. Employees at the restaurant saw the men looking into cars and

      called 911.


[4]   The men then saw a woman leaving an adjacent restaurant and walked over to

      her because they “intended on robbing the woman . . . .” Id. at 64. Miko

      approached the woman with a “black, Beretta-looking bb gun[.]” Id. The

      woman dropped her bag, which contained a laptop, and her wallet and keys.

      The men picked up the woman’s things and fled. They met up again under a

      nearby viaduct, where they put the laptop into a computer bag Gardon was

      carrying. At that point, police arrived, and the men took off running again. All

      three men were apprehended by police. When Gardon was apprehended, he
      Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-104| October 8, 2015   Page 2 of 5
      told police his name was Darren instead of Keith because he had outstanding

      warrants.


[5]   The State charged Gardon with Level 3 felony robbery and Class B

      misdemeanor false informing. A bench trial was conducted, at which Gardon

      testified he had been walking home from his aunt’s house when he was

      detained by the police and was simply in the wrong place at the wrong time.

      Gardon was found guilty as charged, and he now appeals his robbery

      conviction.


                                                  Analysis
[6]   Gardon argues there is insufficient evidence to support his robbery conviction.

      When reviewing a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor assess the credibility of witnesses. Bailey v. State, 979
N.E.2d 133, 135 (Ind. 2012). We view the evidence—even if conflicting—and

      all reasonable inferences drawn from it in a light most favorable to the

      conviction and affirm if there is substantial evidence of probative value

      supporting each element of the crime from which a reasonable trier of fact

      could have found the defendant guilty beyond a reasonable doubt. Id.


[7]   To be convicted as an accomplice, a defendant must knowingly or intentionally

      aid, induce, or cause the commission of an offense by another. Castillo v. State,

      974 N.E.2d 458, 466 (Ind. 2012) (citing Ind. Code § 35-41-2-4). A defendant

      may be charged as the principal but convicted as an accomplice and, generally,

      there is no distinction between the criminal liability of an accomplice and a

      Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-104| October 8, 2015   Page 3 of 5
      principal. Id. “There is no bright line rule in determining accomplice liability;

      the particular facts and circumstances of each case determine whether a person

      was an accomplice.” Id. at 353. Four factors to determine whether a defendant

      acted as an accomplice are: (1) presence at the scene of the crime; (2)

      companionship with another at scene of crime; (3) failure to oppose

      commission of crime; and (4) course of conduct before, during, and after the

      crime. Id.


[8]   On appeal, Gardon argues that he did not know the other two men were going

      to rob the victim and that, although he provided the computer bag used to stow

      the laptop, the robbery was complete before he became involved. The evidence,

      however, is sufficient to establish that Gardon was an accomplice.


[9]   The evidence showed that Gardon and the two other men set out that evening

      to commit an unspecified crime, obtained coats to help conceal their identities,

      and trolled a parking lot looking for items to steal. It was established that Miko

      walked with a limp and that the two men who walked without limps, Gardon

      and Breit, first walked toward the woman as she left the restaurant while Miko

      trailed behind. Breit testified that they walked toward her because they

      intended to rob her. The victim testified that the three men approached her

      with their faces covered, one of the men cut her off and displayed a gun, she

      dropped her things, and they fled with her things. There is also evidence that

      the three men reconvened nearby and put the laptop into a bag provided by

      Gardon. Thus, the evidence showed that Gardon was present at the scene of

      the crime, he was acting in concert with Miko, who apparently brandished the

      Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-104| October 8, 2015   Page 4 of 5
       gun, he failed to oppose commission of crime, and he helped to conceal the

       victim’s laptop after it was stolen. This is sufficient evidence to show that

       Gardon was acting as an accomplice in the commission of the robbery.


                                                 Conclusion
[10]   There is sufficient evidence to support Gardon’s robbery conviction. We

       affirm.


[11]   Affirmed.


       Kirsch, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-104| October 8, 2015   Page 5 of 5